DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 01/7/2022.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmitrienko et al. (US 2014/0365781) in view of Giraud et al. (CA 3059330 A1).
Re Claim 1: Dmitrienko et al. teaches receiving a delegated token and issuing a user-specific token for a resource, which includes generating a new identifier for the access control device (¶ 91+), and discarding {herein the issuer deletes the old keys and stores the newly generated ones}, from the access control device, all previously used identifiers for the access 
Dmitrienko et al. fails to specifically teach means of receiving a user input to reset the access control device and discarding all previous used identifiers.
Giraud et al. teaches system and method for flexible dynamic authentication in a cloud service, which includes means of receiving a user input to reset the access control device (see fig.# 5; ¶ 17+, 49, 57+) and discarding all previous used identifiers (¶ 80-88+). 
In view of Giraud et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Dmitrienko et al. means of receiving a user input to reset the access control device and a plurality of delegations so as to enable the user means of restarting the device and/or a specific resource and preventing any used key/token from being reused on the system. Such modification would be beneficial by providing means of re-initializing setting configuration of the device and wherein each delegation would determine a policy path directed to a user permission for the action to be performed.
Re Claim 2: Dmitrienko et al. as modified by Wu teaches method and program, wherein in generating a new identifier, the new identifier comprises at least one cryptographic key pair (¶  35+, 50-54+).
Re Claims 3 and 10: Dmitrienko et al. as modified by Giraud et al. teaches method and program, further comprising: receiving an input to store the first delegation in storage of the access control device (¶ 223+).
Re Claims 4 and 11: Dmitrienko et al. as modified by Giraud et al. teaches method and program, wherein the obtaining a plurality of delegations comprises obtaining at least one delegation from the electronic key (¶ 27-39+).

Re Claim 6: Dmitrienko et al. as modified by Giraud et al. teaches method and program, further comprising: evaluating time constraints of all of the plurality of delegations and wherein the granting access is only performed when none of the time constraints are violated (¶ 34+).
Re Claim 7: Dmitrienko et al. as modified by Giraud et al. teaches method and program, further comprising: evaluating operation constraints of all of the plurality of delegations and wherein the step of granting access is only performed when none of the operation constraints deny the granting access operation (¶ 45-51, 61-66+, 77-78+).

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach obtaining a plurality of delegations, wherein each delegation is a delegation from a delegator to a receiver; and granting access to the access object only when the plurality of delegations comprise a sequence of delegations covering a delegation path from the access control device, identified using the new identifier, to the electronic key such that, in the sequence of delegations, the delegator of the first delegation is the access control device, and the receiver of the last delegation is the electronic key. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Response to Arguments

Claims 1-15 still remain rejected under double patent as set forth in the office action mailed on 10/07/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broecker D (CN 104081297 B) teaches method and system for household and data communication between the user terminal device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/EDWYN LABAZE/Primary Examiner, Art Unit 2887